The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both a capacitor (see paragraph [0040] of the published application) and SRAM device (see figure 1).  Furthermore, reference character “101” is recited in paragraph [0040] (of the published application) with respect to the description of figure 2(d).  However, figure 2(d) does not include reference character “101”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (9,158,361) in view of Chliwnyj et al. (2001/0033488) and Kato et al. (5,568,035).Regarding claim 1, Fu et al. teaches in figure 5 and related text a semiconductor device, comprising: 
a static random-access memory (SRAM) device 20 including multiple SRAM memory cells (see column 5, lines 25-26); and 
a first capacitor 40 coupled to the SRAM device, 
wherein the first capacitor includes a first plate, a second plate, and a capacitor dielectric layer between the first plate and the second plate, the capacitor is to supply power in parallel to the multiple SRAM memory cells of the SRAM device for a period of time.
Fu et al. do not explicitly state that the first capacitor is to supply power to the SRAM device, and do not teach using a second capacitor wherein the first capacitor is coupled in series to the second capacitor.
Chliwnyj et al. teach in paragraph [0088] that a capacitor is used to supply power to semiconductor devices. 
Kato et al. teach in figure 2 and related text a second capacitor CB2 wherein a first capacitor CB1 is coupled in series to the second capacitor CB2.

Kato et al., Chliwnyj et al. and Fu et al. are analogous art because they are directed to semiconductor devices comprising capacitors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the capacitor to supply power to the SRAM device, as taught by Chliwnyj et al., and to use a second capacitor wherein the first capacitor is coupled in series to the second capacitor, as taught by Kato et al., in Fu et al.’s device, in order to prevent a voltage drop in the SRAM device and in order to prevent short-circuit testing, because the short-circuit current from the capacitor is reduced and associated circuit elements are protected from damages due to the heat generated by the short-circuit current, respectively.
Note that it is well-known the art to use the voltage across a capacitor as a power supply for a period of time in semiconductor devices.
The combination of Kato et al. and Fu et al. is motivated by the teaching of Kato et al. who point out the advantages of using series of capacitors (see e.g. column 3, lines 27-49).
The combined device now comprises a first capacitor and a second capacitor coupled to the SRAM device, wherein each of the first capacitor and the second capacitor includes a first plate, a second plate, and a capacitor dielectric layer between the first plate and the second plate, wherein the first capacitor and the second capacitor are to supply power in parallel to the multiple SRAM memory cells of the SRAM device for a period of time, and wherein the first capacitor is coupled in series to the second capacitor.

Regarding claim 2, the capacitor in the combined device is a planar capacitor, a metal-insulator-metal (MIM) capacitor, or a three dimensional capacitor, and the first plate or the second plate is of a rectangular shape, a circular shape, a cubic shape, or a cylindrical shape.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a capacitor dielectric layer includes ABO3, PZT, BST, BZT, BCT, TiO2, HfO2, ZrO2, or BeO in prior art’s device in order to provide better insulation between the capacitor plates, by using well-known materials.
Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 6, the multiple SRAM memory cells of the SRAM device in the combined device has power supplied by the capacitor without a battery.

Regarding claim 7, Fu et al. teach in figure 1 and related text that the multiple SRAM memory cells includes a SRAM memory cell with 4 transistors, a SRAM memory cell with 6 transistors, or a SRAM memory cell with 8 transistors.

Regarding claim 8, the capacitor in the combined device is located in a frontend level of the semiconductor device, a backend level of the semiconductor device, or a far backend level of the semiconductor device.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the capacitor is above the SRAM device with respect to a substrate of the semiconductor device, in prior art’s device in order to reduce the real estate area and the size of the device.

Regarding claims 10-13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the period of time in a range of about 1 second to about 360 seconds, wherein the SRAM device has a size in a range of about 4kb to 32 Mb, wherein the capacitor has a capacitance in a range of about 1500 nf to about 50000 nf, and wherein the capacitor dielectric layer has a thickness in a range of about 5 nm to about 10 nm in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand.

Regarding claim 14, Fu et al. teach in figure 1 and related text processors, wherein the SRAM device is located in a cache of the processor.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (9,158,361), Chliwnyj et al. (2001/0033488) and Kato et al. (5,568,035), as applied to claim 1 above, and further in view of Broder et al. (2016,0038751).
Regarding claims 4-5, Fu et al., Kato et al. and Chliwnyj et al. teach substantially the entire claimed structure, as recited in claim 1 above, except stating that the capacitor is of a three dimensional cylindrical pillar shape, and the semiconductor device further include additional capacitors of three dimensional cylindrical shape coupled in series to supply power in parallel to the multiple SRAM memory cells of the SRAM device.
Broder et al. teach in figure 4 and related text a capacitor is of a three dimensional cylindrical pillar shape.  
Broder et al. further teach in figure 2 and related text additional capacitors of three dimensional cylindrical shape coupled in series.
Broder et al., Chliwnyj et al. and Fu et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor as a three dimensional cylindrical pillar shape to include additional capacitors of three dimensional cylindrical shape coupled in series to supply power in parallel to the multiple SRAM memory cells of the SRAM device, as taught by Broder et al., in prior art’s device, in order to provide higher capacitance so as to meet the energy requirements of the device.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to a pillar shape with an aspect ratio of about 100x1, in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because of the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

O.N.								/ORI NADAV/
10/21/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800